Exhibit 10.5

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

 

 

 

Grant: 

     

Restricted Stock Units (“RSUs”)

   

Name:

   

Grant Date:

         

 

   

 

ELECTRONIC ACCEPTANCE OF RSU AWARD:

 

By clicking on the “ACCEPT” box on the “Grant Acceptance: View/Accept Grant”
Page, you agree to be bound by the terms and conditions of this Restricted Stock
Unit Award Agreement, including any applicable country-specific terms in the
appendix hereto, (together, the “Agreement”) and the 1996 Equity Participation
Plan of ViaSat, Inc. (as amended from time to time, the “Plan”). You acknowledge
that you have reviewed and fully understand all of the provisions of this
Agreement and the Plan, and have had the opportunity to obtain advice of counsel
prior to accepting the grant of RSUs pursuant to this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Compensation and Human Resources Committee of the Board
(the “Committee”) upon any questions relating to this Agreement and the Plan.

 

   



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RSU AWARD:

1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of RSUs providing you the right to receive Common Stock
of ViaSat, Inc., a Delaware corporation (the “Company”), as the RSU vests, in
accordance with the provisions of this Agreement and the provisions of the Plan.

2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of the termination of your employment or service (as
applicable) with the Company and all of its Subsidiaries for any reason, whether
such termination is occasioned by you, by the Company or any of its
Subsidiaries, with or without cause or by mutual agreement (“Termination of
Employment”). Termination of Employment means the Company has determined that
you have stopped providing active services to the Company Group (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your RSU grant
(including whether you may still be considered to be providing services while on
an approved leave of absence).

3. Transferability. Until vested, the RSU or any right or interest therein is
not transferable except by will or the laws of descent and distribution. Until
Common Stock is issued upon settlement of the RSU, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder by virtue of this
award. You are not entitled to vote any shares of Common Stock by virtue of this
award.

4. Vesting. The RSU will vest and no longer be subject to the restrictions of
and forfeiture under this Agreement in one-fourth (1/4th or 25%) increments on
each anniversary of the Grant Date. Notwithstanding the foregoing, the RSU shall
be fully vested upon your Termination of Employment by reason of death or
permanent disability. “Permanent disability” means that you are unable to
perform your duties by reason of any medically determined physical or mental
impairment which can be expected to result in death or which has lasted or is
expected to last for a continuous period of at least 12 months, as reasonably
determined by the Committee, in its discretion.

5. Payment After Vesting. Within ten days following the vesting of the RSU, you
will be issued shares of Common Stock equal to the number of vested shares, in
settlement of the RSU (subject to the withholding requirements described in
Section 6 below, as applicable).

6. Withholding; Indemnity.

(a) You understand that you (and not the Company) shall be responsible for any
Tax Liability (as defined below) arising as a result of this Agreement or the
transactions relating to the RSU. You agree to indemnify and keep indemnified
the Company, any Subsidiary and your employing company (the “Employer”), if
different (collectively, the “Company Group”), from and against any such Tax
Liability.

(b) The Company has the authority to deduct or withhold, or require you to remit
to the Company, an amount sufficient to satisfy any Tax Liability. At any time
not less than five business days before any such Tax Liability arises, you may
satisfy your Tax Liability, in whole or in part, by either: (i) electing to have
the Company withhold from your salary or other cash compensation payable to you
or shares of Common Stock otherwise to be delivered upon settlement of the RSU
with a Fair Market Value

 

2



--------------------------------------------------------------------------------

equal to the minimum amount of the Tax Liability, or (ii) paying the amount of
the Tax Liability directly to the Company in cash. Unless you choose to satisfy
your Tax Liability in accordance with subsection (ii) above, your Tax Liability
will be automatically satisfied in accordance with subsection (i) above. The
Committee or the Board will have the right to disapprove an election to pay your
Tax Liability under subsection (ii) in its sole discretion. In the event your
Tax Liability will be satisfied under subsection (i) above, then the Company,
upon approval of the Committee or the Board, may elect (in lieu of withholding
shares of Common Stock) to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on your behalf (pursuant to this
authorization) a whole number of shares from those shares of Common Stock
issuable to you upon settlement of the RSU as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy your Tax Liability.
Your acceptance of this RSU constitutes your instruction and authorization to
the Company and such brokerage firm to complete the transactions described in
the previous sentence, as applicable. Such shares of Common Stock will be sold
on the day the Tax Liability arises or as soon thereafter as practicable. The
shares of Common Stock may be sold as part of a block trade with other
participants of the Plan in which all participants receive an average price. You
will be responsible for all broker’s fees and other costs of sale, and you agree
to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed your Tax Liability, the Company agrees to pay such excess in cash to you
as soon as practicable and you will have no entitlement to the Common Stock
equivalent. You acknowledge that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your tax withholding
obligation. The Company may refuse to issue any Common Stock in settlement of
your RSU to you until your Tax Liability is satisfied. To the maximum extent
permitted by law, the Company has the right to retain without notice from shares
of Common Stock issuable under the RSU or from salary payable to you, such
shares or cash having a value sufficient to satisfy the Tax Liability. If the
obligation for the Tax Liability is satisfied by withholding shares of Common
Stock , for tax purposes, you are deemed to have been issued the full number of
shares of Common Stock subject to the vested RSUs, notwithstanding that a number
of the shares of Common Stock are held back solely for the purpose of paying the
Tax Liability.

(c) For purposes of this Agreement, your “Tax Liability” shall mean (i) all
federal, state, local and foreign withholding or other taxes applicable to your
taxable income, plus (ii) if permitted under the laws of the jurisdiction in
which you reside, any liability of the Company Group for income tax, withholding
tax and any social security contributions, payroll tax, fringe benefit tax,
payment on account obligation or other employment related taxes in any
jurisdiction, in each case that may arise as a result of (w) the grant, vesting
or settlement of the RSU, (x) the issuance to you of shares of Common Stock on
the vesting or settlement of the RSU, (y) the disposition of any shares of
Common Stock that were the subject of the RSU, or (z) any other transactions
contemplated by this Agreement. To avoid negative accounting treatment, the
Company may withhold for the Tax Liability by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. Further,
you acknowledge that the Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any Tax Liability in connection with
any aspect of the RSU, including, but not limited to, the grant, vesting or
settlement of the RSU, the subsequent sale of shares of Common Stock acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSU to reduce or eliminate your Tax
Liability or achieve any particular tax result. You further acknowledge that if
you are subject to a Tax Liability in more than one jurisdiction, the Company
and/or the employer (or former employer, as applicable) may be required to
withhold or account for Tax Liability in more than one jurisdiction.

 

3



--------------------------------------------------------------------------------

7. Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:

(a) this Agreement, the RSU grant and your participation in the Plan shall not
create a right to employment, shall not be interpreted as forming or amending an
employment or service contract with the Company Group, and shall not interfere
with the ability of the Company Group to terminate your employment or service
relationship (if any);

(b) you have no right or entitlement to be granted an award of RSU or shares of
Common Stock; the grant of the RSU is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c) the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not intended to replace any pension rights or
compensation;

(d) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(e) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(f) you are voluntarily participating in the Plan;

(g) the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(i) unless otherwise agreed with the Company, the RSU and any shares of Common
Stock acquired under the Plan, and the income and value of same, are not granted
as consideration for, or in connection with, any service you may provide as a
director of any Subsidiary or affiliate of the Company;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSU and the benefits evidenced by this Agreement do not create any
entitlement to have the RSU or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock;
and

(k) the following provisions apply only if you are providing services outside
the United States:

(A) the RSU and the shares of Common Stock subject to the RSU, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose;

(B) the Company Group shall not be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSU or of any amounts due to you pursuant to the
settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement; and

 

4



--------------------------------------------------------------------------------

(C) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from your Termination of Employment, and in
consideration of the grant of the RSU, you agree not to institute any claim
against the Company Group.

8. Plan Governs. This RSU award is granted under and governed by the terms and
conditions of the Plan. By execution of this Agreement, you consent to the
provisions of the Plan and this Agreement. Defined terms used herein shall have
the meaning set forth in the Plan, unless otherwise defined herein.

9. Section 409A. To the extent applicable, this Agreement and the RSUs shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder. This RSU
award is not intended to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that you may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment.

10. Data Protection.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other RSU grant materials by the Company Group for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

(b) You understand that the Company Group may hold certain personal information
about you, including, but not limited to, your name, home address, email address
and telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

(c) You understand that Data will be transferred to E*TRADE Securities LLC, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company Group, E*TRADE Securities
LLC and any other possible recipients which may assist the Company (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request information about the storage and processing of Data,
require any necessary amendments to Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. Further, you understand that you are providing the
consents herein on a purely voluntary basis. If you do not consent, or if you
later seek to revoke your consent, your employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant RSUs or other

 

5



--------------------------------------------------------------------------------

equity awards to you, or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative. This Section applies to information
held, used or disclosed in any medium.

11. Governing Law and Venue.

(a) The RSU grant and the provisions of this Agreement are governed by, and
subject to, the laws of the State of California, without regard to the conflict
of law provisions, as provided in the Plan.

(b) For purposes of any action, lawsuit or other proceedings brought to enforce
this Agreement, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts of San Diego
County, California, or the federal courts for the United States for the Southern
District of California, and no other courts, where this grant is made and/or to
be performed.

12. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

14. Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSU and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

17. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Grantee.

18. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, which may affect your ability to, directly or
indirectly, acquire, sell or attempt to sell shares of Common Stock or rights to
shares

 

6



--------------------------------------------------------------------------------

of Common Stock under the Plan during such times when you are considered to have
“inside information” regarding the Company (as defined by the laws in applicable
jurisdictions or your country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. You further acknowledge that it
is your responsibility to comply with any applicable restrictions, and you
should speak to your personal advisor on this matter.

19. Foreign Asset / Account Reporting Requirements. You acknowledge that your
country may have certain foreign asset and/or account reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside your country. You
understand that you may be required to report such accounts, assets or related
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. In addition, you may be subject to
tax payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of shares of Common Stock. You acknowledge
that it is your responsibility to be compliant with all such requirements, and
you should speak to your personal advisor on this matter.

20. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Common
Stock. You should consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

 

7



--------------------------------------------------------------------------------

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

APPENDIX TO THE

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

FOR GRANTEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of March 2017. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that you vest in the
RSUs.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment to another country after
the Grant Date, or are considered a resident of another country for tax or
exchange control purposes, the information contained herein may not be
applicable to you.

AUSTRALIA

Terms and Conditions

Payment After Vesting. The grant of RSUs does not provide any right for you to
receive a cash payment, and settlement of the RSUs is payable only in shares of
Common Stock.

Notifications

Australian Offer Document. This offer of RSUs under the Plan is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000. Additional details are set forth in the
Offer Document for the offer of RSUs to Australian-resident employees, which
will be provided to you with the Agreement.

 

8



--------------------------------------------------------------------------------

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

CANADA

Terms and Conditions

Payment After Vesting. The grant of RSUs does not provide any right for you to
receive a cash payment, and settlement of the RSUs is payable only in shares of
Common Stock.

Forfeiture Upon Termination. The following replaces Section 2 of the Agreement:

Until vested, the RSU shall be subject to forfeiture in the event of the
termination of your employment or service (as applicable) with the Company and
all of its Subsidiaries for any reason, whether such termination is occasioned
by you, by the Company or any of its Subsidiaries, with or without cause or by
mutual agreement (“Termination of Employment”). For purposes of this Agreement,
your employment or service will be considered terminated as of the date that is
the earlier of: (1) the date your employment or service is terminated, (2) the
date you receive a notice of termination of service from the Employer, or
(3) the date you cease to actively provide services; regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to, statutory law, regulatory law and/or common
law). The Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your RSU grant
(including whether you may still be considered to be providing services while on
an approved leave of absence).

The following provisions will apply if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceeds entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.

Data Protection. This provision supplements Section 10 of the Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Employer, the Company, and any other Subsidiary to disclose and
discuss the Plan with their respective advisors. You further authorize the
Employer, the Company, and any other Subsidiary to record such information and
to keep such information in your employee file.

Notifications

Securities Law Notification. Canadian residents are permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided the sale of such

 

9



--------------------------------------------------------------------------------

shares acquired under the Plan takes place outside of Canada through the NASDAQ
stock exchange on which the shares of Common Stock are listed.

Foreign Asset/Account Reporting Notification. Canadian taxpayers are required to
report any foreign specified property, including shares of Common Stock acquired
under the Plan and rights to receive shares of Common Stock (e.g., RSUs) on Form
T1135 (Foreign Income Verification Statement) if the total cost of the foreign
specified property exceeds C$100,000 at any time during the year. RSUs must be
reported (generally, at nil cost) if the C$100,000 cost threshold is exceeded
because of other foreign specified property held by you. For shares of Common
Stock acquired under the Plan, cost generally is the adjusted cost basis
(“ACB”), which would ordinarily be equal the fair market value of such shares at
the time of acquisition. If, however, you own other shares of Common Stock in
the Company, the ACB of the shares of Common Stock acquired under the Plan will
need to be leveraged with the ACB of the other shares. The statement is due at
the same time as your annual tax return. You should consult your personal tax
advisor to ensure compliance with applicable reporting obligations.

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the grant of the RSUs,
you confirm having read and understood the Plan and Agreement, which were
provided in the English language. You accept the terms of those documents
accordingly.

En acceptant cette attribution gratuite d’actions, vous confirmez avoir lu et
compris le Plan et ce Contrat, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Vous acceptez les termes de ces documents en
connaissance de cause.

Notifications

Tax Information. The RSUs are not intended to qualify for specific tax and
social security treatment in France under Section L. 225-197-1 to L. 225-197-6-1
of the French Commercial Code, as amended.

Foreign Asset/Account Reporting Information. If you hold securities (e.g.,
shares of Common Stock) or maintain a foreign bank account, the securities and
bank accounts (whether open, current or closed) must be reported to the French
tax authorities when filing your annual tax return. Failure to comply could
trigger significant penalties.

GERMANY

Notifications

Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. In case of payments made in
connection with the sale of securities, the report must be filed electronically
by the fifth day of the month following the month in which the payment is
received. A copy of the form can be accessed via the German Federal Bank’s
website at www.bundesbank.de and is available in both German and English. No
report is required for payments less than €12,500. You are responsible for
satisfying this reporting obligation and you should consult your personal legal
advisor to ensure compliance with applicable reporting requirements.

 

10



--------------------------------------------------------------------------------

INDIA

Notifications

Exchange Control Information. Indian residents must repatriate to India and
convert to local currency any proceeds from the sale of shares of Common Stock
acquired under the Plan within 90 days of receipt and any cash dividends paid
upon such shares of Common Stock within 180 days of receipt, or as prescribed
under applicable exchange control laws, as may be amended from time to time. If
you repatriate funds pursuant to these requirements, the bank where the foreign
currency is deposited will provide you with a foreign inward remittance
certificate (“FIRC”). You should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

Foreign Asset /Account Reporting. Indian residents are required to declare any
foreign bank accounts and assets (including shares of Common Stock acquired
under the Plan) on their annual tax returns. You should consult with your
personal tax advisor to ensure compliance with applicable reporting obligations.

IRELAND

Terms and Conditions

Nature of Grant. This section supplements Section 7(l)(C) of the Agreement:

By accepting the RSUs, you acknowledge, understand, and agree that the benefits
received under the Plan will not be taken into account for any redundancy or
unfair dismissal claim.

Notifications

Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Subsidiary or affiliate corporation whose interest in the
Company represents more than 1% of the Company’s voting share capital are
subject to certain notification requirements under the Irish Companies Act.
Directors, shadow directors and secretaries must notify the Irish Subsidiary or
affiliate corporation in writing of their interest in the Company (e.g., RSUs,
shares of Common Stock, etc.), when he or she becomes aware of the event giving
rise to the notification requirement, or when he or she becomes a director or
secretary if such an interest exists at that time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director or
secretary).

ITALY

Terms and Conditions

Data Protection. This provision supplements Section 10 of the Agreement:

You understand that the Company Group may hold certain personal information
about you, including, but not limited to, your name, home address, email address
and telephone number, date of birth, social insurance (to the extent permitted
under Italian law), passport or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company Group, details of all RSUs or other entitlement to shares of Common
Stock granted, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, managing and administering the
Plan (“Data”).

 

11



--------------------------------------------------------------------------------

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is ViaSat, Inc., with registered offices at 6155 El Camino Real,
Carlsbad, California, 92009, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is, ViaSat Europe
S.r.L. with registered offices at Viale Medaglie D’oro, 00136 Roma, Italy.

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the independent registered public accounting firm or the stock plan service
provider engaged by the Company either presently or in the future. You further
understand that the Company Group will transfer Data among themselves as
necessary for the purpose of implementing, administering and managing your
participation in the Plan, and that the Company Group may further transfer Data
to third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired at vesting of the RSUs. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has completed all the necessary legal obligations connected with the
management and administration of the Plan.

You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require your consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan. You understand that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, you have the right
to, including but not limited to, access, delete, update, correct or terminate,
for legitimate reason, the Data processing. Furthermore, you are aware that Data
will not be used for direct marketing purposes. In addition, Data provided can
be reviewed and questions or complaints can be addressed by contacting your
local human resources representative.

Document Acknowledgment. By accepting the RSUs, you acknowledge that you have
received a copy of, and have reviewed the Plan and the Agreement, including this
Appendix, in their entirety and fully understand and accept all provisions of
the Plan and the Agreement, including this Appendix.

You further acknowledge that you have read and specifically and expressly agree
to the following provisions of the Agreement: (i) Withholding; Indemnity,
(ii) Nature of Grant; (iii) Governing Law and Venue, (iv) Language, (v)
Imposition of Other Requirements and the Data Protection section in this
Appendix.

 

12



--------------------------------------------------------------------------------

Notifications

Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad and/or foreign financial assets
(including shares of Common Stock and cash) which may generate income taxable in
Italy are required to report such investments and assets on their annual tax
returns (UNICO Form, RW Schedule) or on a special form if no tax return is due.
These reporting obligations also apply to Italian residents who are the
beneficial owners of the investments abroad or foreign financial assets under
Italian money laundering provisions. You should consult your personal legal
advisor to ensure compliance with applicable reporting obligations.

Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside Italy is subject to a foreign assets tax. The fair market
value is considered to be the value of the shares of Common Stock on the NASDAQ
Global Select Market on December 31 of each year or on the last day you held the
shares (in such case, or when the shares of Common Stock are acquired during the
course of the year, the tax is levied in proportion to the actual days of
holding over the calendar year). You should consult with your personal tax
advisor about the foreign financial assets tax.

SWITZERLAND

Notifications

Securities Law Information. The RSUs and the issuance of any shares of Common
Stock thereunder is not intended to be publicly offered in or from Switzerland.
Neither this Agreement nor any other materials relating to the RSUs
(1) constitute a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (2) may be publicly distributed nor otherwise
made publicly available in Switzerland, or (3) have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).

UNITED KINGDOM

Terms and Conditions

In the United Kingdom, only Employees are eligible to be granted RSUs pursuant
to the following additional terms:

Responsibility for Taxes. This section supplements Section 6 of the Agreement:

Without limitation to Section 6 of the Agreement, you agree to be liable for any
Tax Liability and hereby covenant to pay any such Tax Liability, as and when
requested by the Company or, if different, the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and, if
different, the Employer against any Tax Liability that they are required to pay
or withhold on your behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).

Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event you are a director
or executive officer, you understand that you may not be able to indemnify the
Company for the amount of any income tax not collected from or paid by you
within ninety (90) days of the end of the U.K. tax year in which the event
giving rise to the Tax Liability occurs, as it may be considered to be a loan
and, therefore, it may constitute a benefit to you on which additional income
tax and national insurance contributions may be payable. You acknowledge that
the Company or the

 

13



--------------------------------------------------------------------------------

Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
Section 6 of the Agreement. However, you are primarily responsible for reporting
and paying any income tax and national insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.

Payment After Vesting. The grant of RSUs does not provide any right for you to
receive a cash payment, and settlement of the RSUs is payable only in shares of
Common Stock.

 

14